Title: To James Madison from John Gavino, 28 June 1802 (Abstract)
From: Gavino, John
To: Madison, James


28 June 1802, Gibraltar. No. 92. Informs JM that “the faltering hopes given us the 22d: Inst: by Consul Simpson & Communicated to you in mine of 24th. No: 91 [not found] respecting our affairs with Morrocco are Vanishd.” Simpson arrived at Gibraltar 25 June, “fresh orders having reachd Tanger the 24th: Currt: for his quiting the Country immediately. He tells me the Empr: had mentiond in publick that his Cruisers were to be fitted out against the Americans.” Refers JM to Commodore Morris and Simpson, “who no doubt will inform you how he has disposed of the $1000 he called for Account publick Service, which I sent him the 23d: Inst: and drew on you for same the 24th.” Sir James Saumarez in the Caesar arrived 25 June with “part of the Troops from Mahon, which was entirely evacuated the 17th: Ulto.” The governor of Gibraltar, the duke of Kent, “is Encamping some of the Troops belonging to this Garrison.” Lord Keith has gone home. Notes in a postscript that he has written circulars to all U.S. consuls “advising the Empr. of Morroccos final Determination regarding us.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:189.



   
   See Richard V. Morris to Robert Smith, 26 June 1802 (printed ibid., 2:185), and Simpson to JM, 26 June 1802.



   
   A full transcription of this document has been added to the digital edition.

